Title: To George Washington from James Duncan, Jr., 7 December 1782
From: Duncan, James, Jr.
To: Washington, George


                        
                            Sir,
                            Block House Sidmans Clove 7th Decr 1782
                        
                        I wrote your Excellency sometime last winter, but as I have received no answer, am inclined to believe the
                            letter never came to hand. I am therefore (as I still conceive myself highly injured) once more reluctantly obliged to
                            trouble your Excellency with my complaints. Shortly after the arrival of the Regiment at Lancaster, I obtained leave of
                            absence from Genl Hazen for sixteen days, during which time the enclosed order was issued, which I beg your Excellency
                            will please to puruse.
                        Your Excellency will the sooner perceive the injustice done me when you are informed, that the 6th 7th
                            & 8th Captains Viz.: Goslain, Lee & Selin, who by this order are appointed to command Companies, are all
                            three, younger Officers in the Regiment than myself. Thus am I, not excluded from the command of my own Company, but from
                            any particular command in the Regiment, while three younger officers are appointed to the command of incorporated
                            Companies. This being a true state of the case, I could not but think myself injured, and immediately upon my return
                            applied to Genl Hazen for redress of grievance, but all to no effect; he told me that he had desired L. Col. Antill to
                            make out the arrangement, that having seen it, it met his approbation, nor would he make any alterations for the present.
                            I have often since repeated my applications, but have met with nothing but insult added to injury. It is now nearly a year
                            since I have been there, most unwarrantably deprived of my Company and finding still that Genl Hazen has no disposition to
                            do me justice, but rather inclined to continue his persecution, and not being able to obtain redress of greivance
                            elsewhere I am thus reduced to the necessity of prefering this my Complaint. I hope your Excellency will pardon the
                            intrusion and beleive me with every sentiment of respect and esteem Your Excellency’s  obedt mo. hume servt
                        
                            James Duncan Capt.
                            B. Genl Hazen’s Regt
                        
                    